UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: x Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) Date of Report (Date of earliest event reported): February 18, 2014 CITIFINANCIAL AUTO, LTD.1 (Exact name of securitizer as specified in its charter) ­­­­­ 025-00276 0001541872 (Commission File Number of securitizer)(Central Index Key Number of securitizer) Renee Woods, (469) 220-4939 Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1) o Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i) o Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii) o 1 CitiFinancial Auto, Ltd., as securitizer, is filing this Form ABS-15G in respect of all asset-backed securities sponsored by it and outstanding during the reporting period. Item 1.03Notice of Termination of Duty to File Reports under Rule 15Ga-1 The date of the last payment on the last asset-backed security outstanding was February 18, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CITIFINANCIAL AUTO, LTD. (Securitizer) By:/s/ Calvin C. Balliet Name: Calvin C. Balliet Title: President Date: October 30, 2014
